Citation Nr: 0939291	
Decision Date: 10/16/09    Archive Date: 10/28/09

DOCKET NO.  08-36 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
failed right ankle fusion, with arthritis, claimed as due to 
VA medical treatment.

2.  Entitlement to service connection for a back disorder, 
claimed as secondary to right ankle disability.

3.  Entitlement to service connection for a left hip 
disorder, claimed as secondary to right ankle disability.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant, C.B., and T.B.


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served on active duty from February 1954 to 
February 1957.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a November 2007 rating decision by the St. 
Louis, Missouri, Regional Office (RO) of the United States 
Department of Veterans Affairs (VA).

In September 2009, the Veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge; a 
transcript of that hearing is of record.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Pursuant to 38 U.S.C.A. § 1151, where a claimant suffers 
injury or aggravation of an injury as a result of VA 
hospitalization or medical or surgical treatment, not the 
result of his own willful misconduct or failure to follow 
instructions, and the injury or aggravation results in 
additional disability, then compensation, including 
disability compensation, shall be awarded in the same manner 
as if the additional disability were service-connected.  38 
U.S.C.A. § 1151 (West 2002).

For purposes of this section, a disability or death is a 
qualifying additional disability if the disability or death 
was not the result of the veteran's willful misconduct and 
(1) the disability or death was caused by hospital care, 
medical or surgical treatment, or examination furnished the 
veteran under any law administered by the Secretary, and the 
proximate cause of the disability or death was (A) 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or (B) an event not 
reasonably foreseeable.  38 U.S.C.A. § 1151.  

The Veteran underwent an attempted fusion of his right ankle 
in a VA facility in January 1994.  Records dated in 1995 
noted a persistent non-union of the ankle.  The Veteran was 
noted to have declined repeat surgery which would have 
required him to stop smoking.  The Veteran contends that VA 
was negligent in not properly fusing his ankle during the 
January 1994 procedure.  He testified before the undersigned 
that a VA physician in Kansas City essentially agreed with 
his view during a visit to that facility in 2007.  The claim 
folder does not contain records from the VAMC in Kansas City 
for this period.  Records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
in the constructive possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records 
are physically on file.  See Dunn v. West, 11 Vet. App. 462, 
466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992).  Thus, because the Board has identified outstanding 
VA records pertinent to the Veteran's current claims on 
appeal VA must undertake efforts to acquire such documents as 
these records may be material to his claim; a reasonable 
effort should be made to obtain such records.  See 38 
U.S.C.A. § 5103A(b).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Obtain any VA treatment records from 
the Kansas City VAMC for the period from 
2005 to date, including all outpatient 
treatment records.  A response, negative 
or positive, should be associated with the 
claims file.  Requests must continue until 
the AOJ determines that the records sought 
do not exist or that further efforts to 
obtain those records would be futile.

2.  If and only if records are obtained 
from the Kansas City VAMC, the Veteran 
should be scheduled for an examination by 
an appropriate VA physician to determine 
the current nature and likely etiology of 
the Veteran's right ankle, back and left 
hip condition.  The claims folder must be 
made available to the examiner for review 
prior to the examination.  

Based on the examination and review of the 
record, the examiner must identify any 
right ankle, back and left hip condition 
and must provide opinion as to whether it 
is at least as likely as not (i.e., 50 
percent or greater probability) VA 
surgical treatment in January 1994 caused 
the Veteran additional disability as a 
result of the following:  

(i)  VA failure to exercise the degree of 
care that would be expected of a 
reasonable health care provider (such as 
carelessness, negligence, lack of proper 
skill, error in judgment, or a similar 
instance of fault), 

(ii)  Surgical treatment furnished without 
the Veteran's informed consent (to be 
determined by whether the risk of this 
event was the type of risk that a 
reasonable health care provider would have 
disclosed in connection with the informed 
consent procedures of 38 C.F.R. § 17.32),  

(iii) An event not reasonably foreseeable 
based on what a reasonable health care 
provider would have foreseen (the event 
need not be completely unforeseeable or 
unimaginable but must be one that a 
reasonable health care provider would not 
have considered to be an ordinary risk of 
the treatment provided).  

If the examiner determines that additional 
disability was incurred as a result of VA 
treatment, the examiner should provide an 
opinion as to whether it is at least as 
likely as not that any currently diagnosed 
back or left hip condition is related to 
the additional disability.  If the 
examiner is unable to provide the 
requested opinion without resorting to 
speculation, it should be so stated.

3.  After completing any additional 
necessary development the AMC/RO should 
readjudicate the appeal.  If any claim 
remains denied the AMC/RO must furnish the 
Veteran and his representative with a 
Supplemental Statement of the Case (SSOC) 
and allow an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



